Pfeifer, J.,
dissenting. I dissent from the majority’s holding that this is not an extraordinary case which demands habeas corpus relief. On September 14, 1994, we granted Jackson a writ of habeas corpus discharging him from prison on the basis that he had been wrongly convicted of robbery. State ex rel. Jackson v. Dallman (1994), 70 Ohio St.3d 261, 638 N.E.2d 563. However, Jackson remains in prison because the conviction which we determined was wrongful was used earlier in a Parole Board hearing to revoke Jackson’s parole.
Thus, the man who we determined up to the time of our decision had wrongfully served thirty months of prison time on an improper conviction continues to serve prison time based upon that same improper conviction. I consider this Kafkaesque result extraordinary, and one worthy of correction through habeas corpus relief.